DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

3.        Accordingly, claims 1-20 received on 7/15/2022 are pending and being examined. Claims 1, 8, and 15 are independent form.

4.	The rejections of the claims under 35 USC § 112 (b) are withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Pub 2003/0235338, hereinafter “Dye”).

Regarding claim 1, Dye discloses a method for loading a digital image (the method and system for transmitting an image from a server to a client; see fig.3), the method comprising: storing, on a server, the digital image (the method may store the captured image in a memory; see server 50 or client 102 of fig.2, and para.81);
determining one or more areas of interest within the digital image; extracting one or more sets of features for each of the one or more areas of interest within the digital image (the method may identify N objects (the areas of interest) in the image; see 831 of fig.3 and para.83);
parsing the digital image into a set of image layers (“A plurality of image objects may be identified in the image”; see 831and 841 of fig.3 and para.83, lines 1-2), wherein: a highest priority proper subset of image layers is associated with a first set of features of the one or more sets of features (the object layering method 841 may output a series of object priority tags for the plurality of image objects; see 841 of fig.3 and para.85 lines 8-10; wherein the “foreground objects can be transferred at a greater rate or greater resolution than background objects”, see para.66, lines 6-7; wherein “Objects in an image may comprise a person, a face, elements of a face (nose, eyes, ears, etc.), a table, a coffee mug, a background”, see para.35, lines 8-11); a high priority proper subset of image layers is associated with a second set of features of the one or more sets of features (wherein the “foreground objects can be transferred at a greater rate or greater resolution than background objects”, see para.66, lines 6-7; wherein “Objects in an image may comprise a person, a face, elements of a face (nose, eyes, ears, etc.), a table, a coffee mug, a background”, see para.35, lines 8-11); and a low priority proper subset of image layers is associated with a third set of features of the one or more sets of features (wherein the “foreground objects can be transferred at a greater rate or greater resolution than background objects”, see para.66, lines 6-7; wherein “Objects in an image may comprise a person, a face, elements of a face (nose, eyes, ears, etc.), a table, a coffee mug, a background”, see para.35, lines 8-11); and 
sending, to the client, the highest priority proper subset of image layers; after sending the highest priority proper subset of image layers, sending the high priority proper subset of image layers; and after sending the high priority proper subset of image layers, sending the low priority proper subset of image layers (the method may transport the N objects (i.e., the respective object sub bands) to the client decoder via transport medium 300 according to the order of the respective object priorities; see para.89—par.90; see 100[Wingdings font/0xE0]151[Wingdings font/0xE0]251[Wingdings font/0xE0]451 of fig.3)).

Dye does not explicitly disclose wherein: [1] “the first set of features comprising people or pet”; [2] “the second set of features comprising letters and numbers”; [3] “the third set of features comprising natural objects, buildings, backdrops, or blurry objects”; and [4] “receiving, from a client, a request to download the image from the server”. 

However, regrading features [1]-[3], Dye clearly teaches that: the “foreground objects can be transferred at a greater rate or greater resolution than background objects”, see para.66, lines 6-7; wherein the “Objects in an image may comprise a person, a face, elements of a face (nose, eyes, ears, etc.), a table, a coffee mug, a background”, see para.35, lines 8-11. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that: “a person” as one of the “foreground objects” of an image should have a higher priority/importance value than “a table” as one of the “foreground objects” of the image while “a table” as one of the “foreground objects” of the image should have a higher priority/importance value than “the background” of the image. The suggestion/motivation for doing so would have been to effectively compress and transform each object in an image from a server to a client based on the object’s priorities/importance (Dye, see para.37—para.39).

Regarding feature [4], Dye does implicitly disclose the feature as well. Dye, in Paragraph [0072], discloses “wherein each of the client stations 102 is operable to receive audio/video data from the other client stations 102. In one embodiment, a central server 50 may be used to control initialization and authorization of a single or a plethora of collaboration sessions.” Dye, in Paragraph [0073], discloses “a client/server model may also be used, where, for example, video and audio data from each client station are transported through a central server for distribution to other ones of the client stations 102.” It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to know that the left encoder system shown in fig.3 may receive a request from the right client decoder for transporting an image stored in the left server/client (Dye, see fig.3). Therefore, Dye implicitly discloses all the features [1]-[4]. The suggestion/motivation for doing so would have been to effectively compress and transform each object in an image from a server to a client based on the object’s priorities (Dye, see para.37—para.39)

Regarding claim 2, 9, 16, Dye discloses, wherein: parsing the digital image into the set of image layers includes converting the digital image into a binary representation of the digital image (“Application of the DWT to an image object breaks the image object up into various sub bands”; see para.89); wherein a subset of the binary representation is associated with the subset of image layers, and the subset of the binary representation is repositioned to the beginning of the binary representation; and wherein, in response to receiving the request, the binary representation is sent to the client (wherein the object which may have the highest priority is firstly sent to the object discrete wavelet transform block 151 and delivered to the client decoder, see para.89).

Regarding claim 3, 10, 17, Dye discloses, wherein the one or more areas of interest are determined using object recognition techniques to determine a number and a quality for a set of objects within the digital image (wherein each interest area is associated with a quality object within the image; see fig.4A).

Regarding claim 4, 11, 18, Dye discloses, wherein the one or more areas of interest are further determined by comparing the number and the quality of the set of objects within the digital image to a set of criteria (the method may set each object within the image as a quality area of interest; see fig.4A).

Regarding claim 5, 12, 19, Dye discloses, wherein the set of criteria considers at least the number, the quality, and a spatial relationship among the set of objects within the digital image (wherein each object identification may include an identity classification of the relative importance of the object to the scene and the importance of the various objects may be classified by the respective object's relative position to the camera in depth space; see para.85).

Regarding claim 6, 13, 20, Dye discloses, wherein each set of features within the one or more sets of features corresponds to an object within the set of objects (“Application of the DWT to an image object breaks the image object up into various sub bands”; see para.89).

Regarding claim 7, Dye discloses the method of claim 6, wherein the first set of features corresponds to a set of highest quality objects (wherein the object which may have the highest priority is firstly sent to the object discrete wavelet transform block 151 and delivered to the client decoder, see para.89; the method may transport/delivery the N objects (i.e., the respective object sub bands) to the client decoder via transport medium 300 according to the order of the respective object priorities; see para.89—par.90; see 100[Wingdings font/0xE0]151[Wingdings font/0xE0]251[Wingdings font/0xE0]451 of fig.3).

Regarding claims 8, 15, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Pub 2003/0235338, hereinafter “Dye”) in view of Mandavilli et al (US Pub 20190342491, hereinafter “Mandavilli”).

Regarding claim 14, Dye does not explicitly disclose, wherein the extraction of the one or more sets of features is performed using a neural network, and wherein the neural network is trained by adjusting a weight and a bias of at least one edge within the neural network”. However, in the same field of endeavor, Mandavilli teaches: wherein the extraction of the one or more sets of features is performed using a neural network (“the priority subject image-indicative data of priority subject data 165 can include coefficient data for a neural network trained to identify members of a predetermined set of priority subjects, such as faces”; see para.39), and wherein the neural network is trained by adjusting a weight and a bias of at least one edge within the neural network (these features are included in any neural network which is trained to identify members of a predetermined set of priority subjects in an image in order to determine whether a face/object in the image belongs to a primary user/object, see para.70). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Mandavilli into the teachings of Dye using a trained neural network as taught by to extract the objects/features in an image for identifying the objects/faces in the image (Mandavilli, see abstract).

Response to Arguments
9.	Applicant’s arguments, with respects to claims 1, 8, and 15, filed on 7/15/2022, have been fully considered but they are not persuasive. 

On page 10 of applicant’s response, applicant argues:
“These aspects are not taught or suggested by Dye nor any of the other cited prior art. Lacking any disclosure on these aspects, Dye does not render amended claim 1 obvious. Independent claims 8 and 15 contain similar limitations, and thus these claims, along with the remaining dependent claims in this rejection, are not obvious over Dye for these reasons as well. Applicant requests that this 35 U.S.C. § 103 rejection be withdrawn.”

The examiner respectfully disagrees with the applicant’s argument. As explained and indicated by the citations of the prior art, each and every feature recited in the claims are taught or suggested by Dye. Therefore, the claimed inventions are unpatentable over Dye.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/27/2022